Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0001104
                                                       26-JUL-2013
                                                       09:09 AM




                        SCWC-11-0001104 

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                         CAAP-11-0001104

                    (DC-CIVIL NO. 11-1-2370)

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF THE

 HOLDERS OF THE ASSET BACKED SECURITIES CORPORATION HOME EQUITY

    LOAN TRUST, SERIES NC 2005-HE8, ASSET BACKED PASS-THROUGH

                CERTIFICATES, SERIES NC 2005-HE8,

                  Petitioner/Plaintiff-Appellee,

                              vs.

                 HERMINA CASTRO, STEVEN CASTRO,

            CHRISTOPHER CASTRO, and ESTEBAN CASTRO,

               Respondents/Defendants-Appellants. 

-----------------------------------------------------------------
                         CAAP-11-0001105

                    (DC-CIVIL NO. 11-1-2365)

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF THE

 HOLDERS OF THE ASSET BACKED SECURITIES CORPORATION HOME EQUITY

    LOAN TRUST, SERIES NC 2005-HE8, ASSET BACKED PASS-THROUGH

                CERTIFICATES, SERIES NC 2005-HE8,

                  Petitioner/Plaintiff-Appellee,

                              vs.

                 HERMINA CASTRO, STEVEN CASTRO,

            CHRISTOPHER CASTRO, and ESTEBAN CASTRO,

               Respondents/Defendants-Appellants. 


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellee’s Application for Writ of


Certiorari filed on June 14, 2013, is hereby accepted and will be


scheduled for oral argument. 


          The parties will be notified by the appellate clerk


regarding scheduling.


          DATED: Honolulu, Hawai'i, July 26, 2013.


  Charles R. Prather and          /s/ Mark E. Recktenwald

  Sofia Hirosane McGuire

  for petitioner                  /s/ Paula A. Nakayama


                                  /s/ Simeon R. Acoba, Jr.


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack





                                 2